ORDER
The petitioner, United States Senator John Edwards, seeks a writ of certiorari to review a December 31, 2003 decision of the State Board of Elections. Counsel for the parties met with the Duty Justice of this Court on January 16, 2004 on petitioner’s request for expedited consideration of the petition. After discussing the issues with counsel and reviewing the memoranda filed, the Duty Justice hereby directs that the following Order shall enter:
1. Petitioner’s motion to expedite is granted, and the petition is assigned to the Court’s January 23, 2004 conference for consideration by the full Court.
2. The parties agree to waive any further written submissions herein, and they further agree to waive any oral argument in respect to the petition. If the Court, however, after considering the petition, shall decide to schedule oral argument in this case, counsel for the *497parties shall make themselves available on any such date as this Court shall determine.